Citation Nr: 1215670	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertrophic obstructive cardiomyopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from October 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2010 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010 the Board remanded the issues on appeal for further development; the Board finds that a remand is once again warranted. 

For the issue of entitlement to service connection for hypertension the Board noted that the Veteran's active duty service treatment records do not document any instances of elevated blood pressure.  However, there is a September 1975 (within a year of discharge from active duty) blood pressure reading of 160/80.  A September 1977 Annual Navy Reserve examination report shows the Veteran with a blood pressure reading of 134/90.  A January 1985 treatment record shows the Veteran had a blood pressure reading of 142/90.  A February 1988 Portsmouth Naval Hospital record shows the Veteran had a blood pressure reading of 158/102. There is of record a December 2006 statement from what appears to be a VA physician (the name is illegible).  In the statement, the physician opined that the Veteran has suffered from hypertension since a year after discharge from service.  The physician noted the blood pressure reading from September 1975 as being 160/80 - which was well above the ideal blood pressure goal at that time, which was 140/90 or less.  He further noted that the Veteran had been followed at the Hampton, Virginia VA Medical center October 2005 and had continued anti-hypertension treatment since. There are also December 2006 lay statements the Veteran submitted from friends and former service members in which they contend that the Veteran complained during service of dizziness and headaches that he attributed to possible high blood pressure.

The April 2010 Board remand directed for the Veteran to be afforded a VA examination to determine if the Veteran's hypertension began in service or within one year of his discharge from military service.  The Veteran was afforded a VA examination in June 2010 and the VA examiner stated that she reviewed the Veteran's claims file and medical records.  After going through the Veteran's medical history she opined that it was at least as likely as not that the Veteran hypertension had its onset in service or within one year.  In January 2012 the AMC sent the Veteran's claims file back to the VA examiner for an addendum opinion and in January 2012 the VA examiner opined that the evidence was reviewed and it was her opinion that the Veteran's hypertension did not have its on-set during the military or within one year of discharge.  The Board finds that the VA examiner's June 2010 and January 2012 opinions contradict each other and are not probative since the VA examiner does not give any rationale for either opinion or for the change in her opinion.  Thus, the Board finds that the Veteran's claims file should be sent to the June 2010/January 2012 VA examiner for a clarification of her nexus opinion, whether it is at least as likely as not that the Veteran's hypertension had its onset in service or within one year thereafter, or is otherwise related to service, without an accompanying rationale and how her opinion was reached.  If the June 2010/January 2012 VA examiner is not available then the RO/AMC must document that and afford the Veteran a new VA examination. 

The Board finds that the issue of entitlement to service connection for hypertrophic obstructive cardiomyopathy must also be remanded because it is inextricably intertwined since he claims that it is due to hypertension.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board cannot proceed until the outstanding matters are addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran's claims file to the June 2010 and January 2012 VA examiner for an addendum opinion.  If the VA examiner is not available the RO/AMC must document that and afford the Veteran a new VA examination in order to determine the nature and etiology of his hypertension.  The entire claims file, including THIS remand, must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (meaning at least 50 percent probable) that the Veteran's hypertension had its onset in service or within one year thereafter, or is otherwise related to service.  

A complete rationale should be given for all opinions and conclusions and the examination report should include discussion of the Veteran's documented medical history (including his service treatment records and post-service treatment records) and the Veteran's contentions.

2.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


